Election/Restrictions
This application contains claims directed to the following patentably distinct species I (Claims 21-30) and II (Claims 31-40). The species are independent or distinct because – 
In Invention I (Claims 21-30), it claims a collaborative sounding beamforming feedback in a multi-AP (MAP) wireless network, the method comprising: 
receiving … a first beamforming feedback (BF) report (BFRP) trigger frame; 
transmitting … a first BF report to an access point (AP) of the first BSS responsive to the first beamforming feedback report BFRP trigger frame … and transmitting a second BF report to a collaborative AP of a second BSS, 
wherein the AP is a transmission opportunity (TXOP) holder operable to perform collaborative beamforming …; and 
wherein the AP and the collaborative AP perform collaborative beamforming according to the first BF report and the second BF report as recited in claim 21.
In Invention II (Claims 31-40), it claims a method of collaborative sounding measurement in a multi-AP (MAP) wireless network, the method comprising: 
receiving/transmitting … a first announcement frame from an access point (AP), wherein the AP comprises a transmission opportunity (TXOP) holder operable to perform collaborative beamforming with a collaborative AP;
receiving/transmitting … a first null data packet (NDP) frame …; and 
calculating/receiving beamforming feedback information based on the receiving the first NDP frame from the AP,
wherein the beamforming feedback information is operable for performing collaborative beamforming between the AP and the collaborative AP as recited in claims 31 and 38, respectively.
They are mutually exclusive and can be operated independently.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Invention II would require searching in the area of error correction, coding, decoding field and Invention III would require searching in the area of determining a user symbol energy value and comparison process for determined symbol energy value exceeding a threshold.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2611